Citation Nr: 0719372	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
During the veteran's video hearing in February 2007 he states 
that he had a VA medical examination for hearing loss in the 
spring of 2006.  These records are not associated with the 
file. 
With regard to the veteran's testimony that he has recently 
received treatment for hearing loss, under Bell v. Derwinski, 
2 Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA for 
employees.  Id. At 612-613.  If those documents predate a 
Board decision on appeal, are within the VA's control, and 
could reasonably be expected to be part of the record, then 
"such documents are, in contemplation of the law, before the 
Secretary and the Board and should be included in the 
record."  Id at 613.  If such material could be 
determinative of the claim, a remand for adjudication is in 
order.  Dunn v. West, 11 Vet. App. 462 (1998).  As the spring 
2006 medical records are therefore constructively of record 
and may have some bearing on the veteran's claim, they must 
be secured.

Additional development of the record is required in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.	VA should again request from the 
veteran a statement regarding any 
treatment he has received for his 
hearing loss since the spring 2006 
examination.  VA should take 
appropriate steps to obtain any 
documents identified.  

2.	VA should attempt to obtain the spring 
2006 audiological examination records 
and any other pertinent records from 
the Houston VA Medical Center.

3.	VA should arrange for the veteran to be 
examined by a physician knowledgeable 
in hearing disorders.  The veteran 
should be given a VA audiological 
evaluation (with audiometric studies) 
to determine the current severity of 
his bilateral hearing loss disability.  
His claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  A 
complete rationale should be provided 
for all opinions expressed.

4.	After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  Unless the benefits 
sought are granted, the appellant and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



